DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered. 

Claim Status
Claims 3-7, 10, 12-14, 16-31, 42-46, 48, 50-51, and 58-68 are canceled.
Claims 11, 32, 34-38, 49, and 52-57 are withdrawn.
Claims 1-2, 8-9, 15, 33, 39-41, 47, and 69-70 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is being considered by the examiner.


Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1-2, 8-9, 15, 33, 39-41, 47, and 69-70 remain rejected under 35 U.S.C. 103 as being unpatentable over Tyo (WO2008/066729, published 06/05/2008) in view of Wallner (US6949514, published 09/27/2005), Hamdy (US2017/0239351, priority to 08/11/2014) and Liang (US2017/0290914, priority to 08/19/2014).
Applicant’s Arguments:  Claims 1-2, 8-9, 15, 21, 33, 39-41, 47 and 69-70 stand rejected under 35 U.S.C. §103(a) as being unpatentable over Tyo (WO 2008/066729) in view of Wallner (U.S. Patent No. 6,949,514), Hamdy (U.S. Publication No. 2017/0239351), and Liang (U.S. Publication No. 2017/0290914). Applicant respectfully disagrees for the following reasons.
The Office dismissed Applicant’s argument that Phase 3 clinical trial studies NCT00290017 and NCT00243204 suggested that 400-600 micrograms of talabostat was toxic in humans, alleging that (1) it is unclear that the doses used in the clinical trial studies were the same as the claimed talabostat dose, and (2) neither trial evaluated talabostat alone and therefore its toxicity is not evaluable from these studies. Applicant respectfully disagrees.
With respect to the dose used in the trials, Applicant already established that both Phase 3 trials “treated cancer patients with 400 to 600 micrograms of talabostat per day.” Next, the toxicity of talabostat at the claimed dose was clearly evaluable from the clinical trial studies. Applicant already established that talabostat alone was used in a Phase 2 clinical trial at 600 micrograms and the trial was terminated for safety reasons in May 2007. With respect to the Phase 3 clinical trials, as noted in Exhibit l, both Phase 3 
Because the talabostat arm “demonstrated significantly lower overall survival than the placebo arm [the FDA] put the Company’s talabostat clinical program on hold.” A skilled artisan would have concluded that the toxicity was attributable to talabostat alone. Indeed, in 2016 the FDA refused to allow administration of talabostat to humans citing the observed toxicity in these trials, but the Office dismissed this evidence too, because the FDA refusal occurred after the filing date of the claimed invention. This was improper. It is well-settled law that post-filing date evidence is appropriate when it is used to show what the state of the art was at the time of the filing date of the application. Here, the FDA’s refusal was based on the increased mortality in clinical trials from 2007. Thus, the 2016 letter from the FDA is proper post-filing evidence which shows that the state of the art from 2007 until 2016—after the effective filing date of this application— was such that a skilled artisan would not have administered talabostat at a dose of 400-600 micrograms because of toxicity concerns. The Office must consider all of the evidence.
Next, the Office states that “since the [clinical trial] results are over NSCLC patients and the claims are broader, the claims are not commensurate in scope with Applicant’s arguments.” This is not correct.. Here, a skilled artisan would not administer talabostat to a human having any cancer because it was toxic. The Office provides no reason to explain why a skilled artisan would have expected a drug that was too toxic when given to humans with one cancer would have reduced toxicity for another cancer, and, indeed this does not make sense. The skilled artisan would have avoided this dose of talabostat for all cancers.
 talabostat as toxic at the time of filing. The Office does not explain how it arrived at this conclusion at all and especially when the FDA, the U.S. Federal Government agency charged with investigating drug safety—who had access to clinical trial data—concluded talabostat was toxic in 2007 and maintained that position through to 2016, after the filing date. To the contrary, the FDA’s long held opinion regarding talabostat as toxic confirms that a skilled artisan would indeed have viewed talabostat as toxic at the time of filing. To assert otherwise in the absence of evidence is improper because the Office uses hindsight rather than considering the art from the viewpoint of the ordinary artisan at the time the present application was filed.
For the above-noted reasons, the Office improperly dismissed Applicant’s arguments. The evidence overwhelmingly shows that at the effective filing date of this application, a skilled artisan would have predicted that 400-600 micrograms of talabostat per day, as recited in independent claims 1 and 2, was toxic to humans and would not have pursued it.
The claimed invention is not obvious because the prior art as a whole taught away from administering the claimed dose of talabostat to treat cancer. A reference teaches away “when a person of ordinary skill, upon reading the reference.. .would be led in a direction divergent from the path that was taken.” As discussed below, none of the references cited by the Office overcome the fact that talabostat was believed to be toxic at the time of filing.
 As established above, a skilled artisan believed that 400-600 micrograms of talabostat was toxic to humans at the time of the effective filing date, therefore no amount of ‘routine optimization’ would lead a skilled artisan to the claimed dose. Further, it is impermissible for the Office to rely on the doses disclosed in Wallner while refusing to consider the contrary evidence of talabostat’s toxicity presented by Applicant. “Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another”. A skilled artisan would quite obviously understand that a patient with cancer could not take 1000 mg/kg of talabostat—as Wallner alleged—in view of the subsequent discovery that 400-600 micrograms of talabostat was believed toxic in humans. Tyo, Hamdy, and Liang—alone or in combination—do not overcome this deficiency.
Because a skilled artisan would not have administered 400-600 micrograms of talabostat to a human at the time of the effective filing date, independent claims 1 and 2 are not obvious. The remaining claims depending from claims 1 and 2 are not obvious for the same reasons. Applicant respectfully requests that the Office withdraw the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant’s arguments over the clinical trials were previously addressed.  With respect to the corrected clinical trial identifier NCT00243204, this study failed to look at talabostat alone.  Docetaxel was the only monotherapy used therein.  It also targets NSCLC, to which no claim here is solely drawn to treating.  Thus, similar to the other studies, no conclusion can be drawn over talabostat monotherapy from this study, and even if it could, the claims are not commensurate in scope with the patient group.  Thus, Applicant’s arguments over this trial are not found persuasive.  Therefore, even if the dose of talabostat were the same as instantly claimed, it is of no moment since the trial evidence does not support Applicant’s argument that the doses of talabostat recited in the claims would not have been used to treat cancer.  It is noted however that nowhere in the declaration by Lathia is a reference made to the NCT identifiers above.  Therefore, Applicant’s argument that they have stated the talabostat doses used in the clinical trials above in said declaration is not persuasive.  
Applicant then alleges that talabostat monotherapy safety is evaluable from the studies above.  It is not since it was not tested therein.  Therefore, this argument is baseless allegation only.  
Applicant then cites a different trial using 600micrograms of Talabostat per day.  This dose is not in all claims rejected here.  Furthermore, that study was over metastatic kidney cancer, to which no claim rejected here is solely drawn to treat.  Thus, Applicant’s arguments are not commensurate in scope with the claims. Also, the examiner reminds Applicant that one of ordinary skill in this art already knew that patients can be treated 
It should also be noted that the transitional phrases of all claims above are open.  Therefore, drugs that reduce side effects of talabostat, such as edema, can be administered with the combination therapy recited.  Such drugs are well known as diuretics. Such were known before the filing of the instant application also.  Therefore, not only was talabostat safe to administer to patients, but side effects thereof could be managed within the scope of the claims.  Therefore, for this reason also, no one of ordinary skill in this art is dissuaded from using talabostat to treat cancer.  
With respect to the clinical trials and Applicant’s argument that the combination therapy and controls differ only in talabostat use, and so its toxicity can be evaluated, this is not persuasive.  Any interactions, contraindications, or synergisms with the second agent are also present in the talabostat arm.  Neither pemetrxed nor docetaxel are used in the instant claims.  Thus, one of ordinary skill in this art cannot evaluate the side effects caused only by talabostat monotherapy in the trials listed in Table 1 of Applicant’s arguments.  Also, even if they could, the arguments are not commensurate in scope with the claims.  Thus, this argument is not persuasive.  Applicant alleges with no support that one of ordinary skill in this art would agree with them.  This is mere allegation and is not persuasive.  
Though one may be able to use post-filing art to establish the state of the art in some respects, the conclusion of such art is still post-filing.  Any results would therefore 
With respect to the conclusions of the FDA relying on trials from 2007, Eager was published in 2009.  Therefore, Applicant again fails to present the full view of talabostat in the prior art.  It was tolerable to patients as discussed in Eager and so the doses of the instant claims would have been arrived at by routine experimentation as previously discussed in the claimed combination therapy.  Said another way, the evidence of obviousness here outweighs the evidence of non-obviousness, which is mere hesitation by the FDA, based presumably on the first two clinical trials mentioned above, which were only in NSCLC as discussed. Even assuming arguendo that the FDA could represent one of ordinary skill in this art, refusing a clinical trial is not a statement that the therapy does not work on some patients.  Rather, it is merely a safety concern.  Furthermore, the two trials above did not test talabostat alone as discussed.  Therefore, in an abundance of caution, based on the only data they had, a trial was denied using talabostat.  However, one of ordinary skill in this art, in view of Eager, does not have this overwhelming since of caution.  It is not their job to have it and the combination therapy of instant claims is clearly obvious.  Said another way, whether or not one of ordinary skill actually administers talabostat, at the recited doses, is a legal matter separate from whether or not it is obvious to do it.  It is certainly obvious for the reasons of record and here.  

Talabostat is not too toxic to administer to humans, not based on Eager and not based on Applicant’s own data as discussed above.   Therefore, Applicant’s arguments over cancer type in the claims is moot.  To be thorough, the examiner adds that no one of ordinary skill in this art believes the same side effects to the same intensity are had by all patients of even the same cancer.  Therefore, Applicant’s thought that they would be the same across cancer is clearly without basis.  One of ordinary skill in this art would see this conclusion as baseless, even if there were data to show that talabostat alone is too toxic for human use.  No such data has been provided by Applicant however.  
The examiner provided evidence why talabostat would not be seen as too toxic for cancer therapy (Eager).  Applicant has presented data to discredit this and then discredited said data.  Thus, Applicant’s argument over the FDA’s conclusion is again not 
Applicant then argues that the art teaches away from using the doses recited of talabostat.  They state this is because talabostat was believed to be toxic as of the time of filing.  This is not correct.  See the discussions over Eager and the lack of data over talabostat monotherapy.  Applicant fails to establish their view is actually that of the prior art.  Thus, no teaching away exists in the art.  Applicant only asserts that the FDA felt the drug was toxic, which was based on improper data analysis by Applicant, yet, no prior art teaching the same is cited.  If one looks at the clinical trials shown to the FDA, their announcements merely say terminated FDA hold.  Reasons why are not provided.  Therefore, they provide no specific teaching away from the instant claims.  Especially since they are not commensurate in scope with the instant claims as discussed above and previously.  
With respect to weighing conflicting references, no conflicting reference is provided as stated above.  If Applicant means the FDA decision, then the reasons it does not outweigh obviousness here is discussed above.  
Taken all together, when all facts are properly weighed, this rejection must stand.
Again, the combined teachings of the art clearly render all claims above obvious.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642